Citation Nr: 1455989	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a herniated nucleus pulposus (HNP) at L4-5 with spondylosis of the lower thoracic spine.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active service from June 1993 to March 1994 and from February 1995 to August 2003.  These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in September 2012, at which time the Board denied the Veteran's increased ratings claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in May 2013, the matters were vacated pursuant to a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  In June 2014, the Board remanded these matters pursuant to the directives of the Joint Motion.

The Board has previously referred a claim to reopen service connection for depression to the RO for appropriate action.  Because it does not appear that any action has been taken with regard to this matter, it is again referred to the RO.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

Pursuant to the Joint Motion, the Board remanded the matters of increased ratings, in part, to ensure she was advised of her rights pursuant to 38 C.F.R. §§ 19.36, 20.1304 at her correct address of record.  The Board specifically instructed:

Upon re-certification of the appeal to the Board, the AOJ must, pursuant to the Joint Motion, notify the appellant 'in writing of this certification and her right to change representation, request a personal hearing, or submit new evidence to the Board.  38 C.F.R. §§ 19.36, 20.1304(a).'  Such notice must be sent to her correct address of record.  

A review of the record reflects that the Veteran did not receive this notice at her current address of record.  Accordingly corrective action is mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the Veteran's current address must be confirmed.  

Accordingly, the case is REMANDED for the following:

Notify the appellant in writing of the re-certification to the Board and her right to change representation, request a personal hearing, or submit new evidence to the Board in accordance with 38 C.F.R. §§ 19.36, 20.1304(a).  Such notice must be sent to her correct address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

